Citation Nr: 1647301	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to an initial compensable rating for right ear hearing loss.

5.  Entitlement to an increased initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

The issues of entitlement to service connection for a respiratory disability, to include COPD, entitlement to service connection for asbestosis, and entitlement to a higher rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran has hearing loss for VA purposes in the left ear which is causally related to service.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; the evidence does not suggest that the Veteran's symptoms of tinnitus are not adequately contemplated by the rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

The Veteran's claim for a higher initial rating stems from his disagreement with    the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notice regarding what evidence is necessary to establish entitlement to service connection was provided in a July 2008 letter.  In any event, the service connection claim is being granted by the Board.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, personnel records, private medical records, VA treatment records, VA examination reports, and statements from the Veteran.  The Board finds that no additional action to further develop the record in connection with the claims, prior to appellate consideration, is required.

In July 2016, the Veteran testified at a Board hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Increased Rating for Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At a December 2008 VA examination, the Veteran indicated his tinnitus was located centrally, in his head, but fluctuated in loudness.  He stated that it was constant and served as an annoyance.  In December 2015, the Veteran underwent another VA examination where he indicated that his tinnitus was very bothersome in quiet and kept him from falling asleep at night.  In July 2016 at his hearing before the Board, the Veteran testified that tinnitus irritated him to the point he could not concentrate at times.

The Veteran has been assigned a 10 percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The maximum schedular rating for this particular disability is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, the Veteran has been assigned the maximum schedular rating available for tinnitus for the entire appeal period.  Id.  There is no other appropriate diagnostic code for which a higher rating could be awarded.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  The Veteran has reported that his tinnitus can distract him, and affect concentration and his ability to rest and sleep.  As these difficulties are the result of the noise the Veteran perceives in his ears, which is contemplated by the rating assigned under Diagnostic Code 6260, extraschedular consideration is not warranted.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Moreover, the Veteran has not described any interference with employment, let alone marked interference with employment, hospitalization, or any other governing norm as a result of his tinnitus.  See 38 C.F.R. § 3.321(b)(1).  Simply put, the symptoms and effects of the symptoms described by the Veteran are not unusual or exceptional for someone suffering from tinnitus.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability is part of an increased rating claim when such claim is  raised by the record.  Here, the Veteran does not contend and the evidence does not show that he is unable to maintain or sustain substantially gainful employment because of his tinnitus.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 
                         
      Service Connection for Left Ear Hearing Loss

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dbs) or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At a December 2008 VA examination, the Veteran reported noise exposure from .45 caliber pistol qualifications and from chipping hammers aboard the USS Yellowstone during the Vietnam era.  He indicated hearing protection was not provided.  He reported no loud hunting noise or recreational shooting noise post service.  He indicated having worked as a TV technician from 1968 to 1993 and as a satellite technician from 1994 to 2008.  Upon review of the record and examination of the Veteran, the examiner opined that hearing loss was at least as likely as not the result of loud noise exposure aboard ship during the Veteran's military service.  He explained that loud noise exposure was known to cause damage to the cells of the inner ear, resulting in sensorineural hearing loss and the Veteran's military service history was consistent with acoustic trauma.  He also commented that the Veteran was tested at entrance and release from active duty with only the whisper test, which was not sensitive to high frequency hearing loss.

At the time of the December 2008 examination, the Veteran did not have hearing loss for VA purposes in the left ear.  

In December 2015, the Veteran underwent another VA examination.  At that examination, hearing loss for VA purposes was shown in the left ear.  The auditory thresholds were as follows: 20 dbs at 500 Hz, 25 dbs at 1000 Hz, 50 dbs at 2000 Hz, 60 dbs at 3000 Hz, and 65 dbs at 4000 Hz.

As a VA clinician has opined that the Veteran's hearing loss was a result of noise exposure while on active duty, the Board finds that the criteria necessary to establish entitlement to service connection have been met.  As such, service connection for left ear hearing loss is granted.


ORDER

Service connection for left ear hearing loss is granted.

A disability rating in excess of 10 percent for tinnitus is denied.


REMAND

As this decision grants service connection for left ear hearing loss, and hearing loss is assigned a disability rating that is calculated based on audiometric findings for both ears, the claim for an increased rating for hearing loss must be remanded so that the AOJ can assign the effective date for the grant of service connection for left ear hearing loss and the disability rating for hearing loss in the first instance.  See 38 C.F.R. § 4.85 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

In June 2008, the Veteran filed a claim for service connection for bronchitis, emphysema, and asbestosis.  He believes that he was exposed to asbestos while serving as an electrical technician and working on older equipment that was covered in dust on the USS Yellowstone (AD-27) and that this exposure led to his current breathing problems.

Personnel records indicate service aboard the USS Yellowstone and that the Veteran's military operational specialty was in radio mechanics.  

Although the service treatment records indicate the Veteran's lungs appeared normal at the September 1968 separation examination, the records do show repeated treatment for a cold and cough on seven different occasions in February, March, August and November of 1967.

At his hearing before the Board, the Veteran stated his belief that he had been exposed to asbestos while serving in the Navy.  He indicated he worked on a lot of old equipment doing preventative maintenance replacing capacitors and checking tubes.  He indicated he was blowing out dust and did not know about asbestos until he began researching COPD, emphysema, and chronic bronchitis and starting seeing references to asbestos.  He reported that while in service he went to sick call for hacking, dry coughs which pretty much cleared up when he separated from service.  He indicated that his coughs may have been on days when he was working on older equipment and inhaling "that stuff."  He also indicated he was responsible for transporting old equipment in a truck with air circulating around in the summertime and he thought that might have given him additional asbestos exposure.  He reported pulling cables through racks surrounded in what he thought might have been asbestos because he could see dust coming out, although he did not realize what it was at the time.  Following service, he was diagnosed with COPD and emphysema.  

Here, the Board finds that VA has not fully satisfied the duty to assist the Veteran in developing his claims for service connection based on alleged exposure to asbestos. First, the AOJ should determine whether the Veteran was exposed to asbestos during service.  Second, the Veteran should be afforded a VA examination regarding his respiratory disabilities to determine whether COPD or any other current respiratory disability, to include, if present, asbestosis, is related to his period of service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all development necessary under VA's guidelines for processing claims based on exposure to asbestos is completed, to include (but not limited to) ascertaining the circumstances and extent of the Veteran's exposure to asbestos during service, if any, and whether he had any exposure to asbestos prior to, or subsequent to service (as well as the extent of any such exposure to asbestos).  The AOJ should thereafter make formal findings for the record regarding the extent of the Veteran's exposure to asbestos in service and post service.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a pulmonologist to determine the likely etiology of his COPD and any other respiratory disorder, to include, if present, asbestosis.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should:

a. Indicate what respiratory disorders the Veteran currently has, to include whether he has asbestosis.

b. Opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disability is related to his service, to include as due to any exposure to asbestos therein.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The AOJ should then review the record and readjudicate claims, to include the claim for a higher rating for hearing loss.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


